DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions and in response to applicant response filed on 04/21/2021. Claims 1-5 and 7-21 are presented for examination, claim 6 has been cancelled by the applicant.  In the interest of facilitating compact prosecution the examiner invites the applicant to contact the examiner to discuss was to better focus the instant application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-5 and 7-21 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages are not clear and indefinite:
As per claim 1, 9 and 16, it is not clear what the "computing resource requirements" can be.  Are they requirements for the “first virtual machine” or 
	It is not clear if the "second application" is the "second virtual machine" or not.
	It is not clear if the “display information” are from the respective “first” and “second” “application” or some other applications that are executing in the respective “virtual machines”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, 4, 5, 7-11, 13-18, 20 and 21 are rejected under 103 over Croft et al (U.S. Pub. 2007/0174410) in view of Vlaovic et al (U.S. Pat. 7971182).
Croft reference has been previously cited by the applicant in IDS dated 05/01/2019.

As per claim 1 Croft teaches the invention as substantially as claimed including a non-transitory computer-readable storage medium comprising executable instructions 
	send, to a computing resource service provider comprising one or more additional computer systems ([0220]-[0222], [0286] access to resource is received by a broker or gateway server), a request to use a first application, the request to use the first application causing the computing resource service provider to provision a first virtual machine, the first virtual machine configured based at least in part on computing resource requirements of the first application (Fig. 8, [0368], [0372], [0373], [0391] requested virtual machines are configured based on resource requirements of the resources that are requested by the user; [0285], [0220], [0236], [0237], [0241] requested resources can be applications; Fig. 8 [0410], [0411], [0434], [0532], [0554], [0560]-[0562], [0604]-[0607], [0610], [0707], [0708], [0736], [0743], [0856] user request applications that are executed in different virtual machines started on different remote machines);
	receive a first stream of display information from the first virtual machine (Fig. 15B-16A, [0566], [0643], [0645], [0771], [0842], [0843], [0856] client machine receives separate streams and data from separate remote machines that are executing different user requested applications);
	send, to the computing resource service provider, a request to use a second application, the request to use the second application causing the computing resource service provider to provision a second virtual machine, the second virtual machine configured based at least in part on computing resource requirements of the second application (Fig. 8, [0368], [0372], [0373], [0391] requested virtual machines are configured based on resource requirements of the resources that are requested by the user; [0285], [0220], [0236], [0237], [0241] requested resources can be applications; Fig. 8 [0410], [0411], [0434], [0532], [0554], [0560]-[0562], [0604]-[0607], [0610], [0707], [0708], [0736], [0743], [0856]  user request applications that are executed in different virtual machines started on different remote machines);
	receive a second stream of display information from the second virtual machine (Fig. 15B-16A, [0566], [0643], [0645], [0771], [0842], [0843], [0856] client machine receives separate streams and data from separate remote machines that are executing different user requested applications); and
	combine the first stream of display information and the second stream of display information to produce a combined user interface for the first application and the second application (Figs. 35, 36, 43, 44, [0864]-[0866], [0869]-[0875]).
	While Croft teaches deployment of a virtual machine for a requested first application/resource by a computing resource service provider (see mapping above); Croft does not explicitly teach that the deployment entails the computing resource service provider determine computing resource requirements of the first application and provision the virtual machine to execute the application based at least in part on the determined computing resource requirements.

	However, Vlaovic explicitly teaches deployment of a virtual machine entails a computing resource service provider determine computing resource requirements of a first application and provision the virtual machine to execute the application based at least in part on the determined computing resource requirements of the first application virtual machine are provisioned and configured according to specification of a requested application, the requested application executes in the provisioned virtual machine).
	It would have been obvious to one with ordinary skill in the art, prior to the effective filling date of the invention of the instant application to combine the teachings of Croft and Vlaovic because both are directed towards distributed deployment and management of applications. One with ordinary skill in the art would be motivated to incorporate the teachings of Vlaovic into that of Croft because Vlaovic improves the performance of distributed deployment and management of applications by providing a way to deploy only what is needed by applications through the use of application specific runtime environments (col 1 lines 27-62, col 2 lines 16-36).


As per claim 2 Croft teaches wherein the instructions further comprise comprising instructions that, as a result of being executed by the one or more processors, cause the computer system to: identify at least a portion the first stream of encoded display information that is not visible on the combined user interface; and
	send viewport information to the computing resource service provider that describes the portion of the first stream of encoded display information ([0856], [1098]).

As per claim 4 Croft teaches wherein the combined user interface includes a first window that displays display information from the first virtual machine and a second 

As per claim 5 Croft teaches encode user input from one or more devices that are connected to the computer system into an input stream; and transmit the input stream to the computing resource service provider ([0544], [0766], [0779], [0821], [0825], [0827], [0832], [1095]).

As per claim 7 Croft teaches wherein an application stream stitcher receives and integrates the first and second streams of display information into the combined user interface ([0864]-[0866], [0869]-[0875] local agent combine streams from different remote machines into one GUI display).

As per claim 8 Croft teaches  the first stream of display information includes audio information that is produced by the first application;
	the second stream of display information includes audio information that is produced by the second application; and the combined user interface includes audio information from the first application and the second application ([0195], [0372], [0560], [1217], [0604]; [0864]-[0866], [0869]-[0875] audio, sound and graphical data from different applications are all sent to client agent to be combined on a client display).

As per claim 10 Croft teaches wherein a window manager provides viewport information ([0864]-[0866], [0869]-[0875] local agent provides a combined GUI; [0547], [0563] windows processing mechanism also provides a combined display).

As per claim 11 Croft teaches further comprising: omitting data from at least one of the first or second streams of display information, based at least in part on the viewport information ([0866]).

As per claim 15 Croft teaches wherein the first stream of display information is encoded based at least in part on an application type of the first application ([0560] different type of application can use different type of protocol for communication from remote machine).

As per claims 9 and 12-14 they are broader method versions of product claims 1 and 3-5.  Therefore they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1 and 3-5, respectively.

As per claims 16-18, 20 and 21 they are reworded system versions of method claims 9-11, 13 and 14.  Therefore they are rejected for the same reasons, mutatis mutandis, as those presented for claims 9-11, 13 and 14, respectively.

Claims 3, 12 and 19 are rejected under 103 over Croft et al (U.S. Pub. 2007/0174410) in view of Vlaovic et al (U.S. Pat. 7971182) and in further view of Elyashev et al (U.S. Pat. 9043454).
Croft and Elyashev references have been previously presented by the examiner.

As per claim 3 Croft teaches determine that network connectivity to the computing resource service provider has been lost; and as a result of having determined that network connectivity has been lost, cause the computing resource service provider to stall the resources that the computing resource service provider is providing in virtual machines (Fig. 80, [0462], [1130], [1139], [1140] when a user is detected to be disconnected the resources that the user is using are stalled).
	Croft as modified by Vlaovic does not explicitly teach that the stalling of resources in virtual machines upon detection of user disconnection involves deallocation of the virtual machines.

	However, Elyashev explicitly teaches stalling of resources in virtual machines upon detection of user disconnection involves deallocation of the virtual machines (col 3 line 62 - col 4 line 4, col 4 lines 33-36; col 4 lines 42-60, col 8 claim 1).
	It would have been obvious to one with ordinary skill in the art, prior to the effective filling date of the invention of the instant application to combine the teachings of Croft as modified by Vlaovic and Elyashev because both are directed remote access of virtual machines. One with ordinary skill in the art would be motivated to incorporate the teachings of Elyashev into that of Croft as modified by Vlaovic because Elyashev 

As per claims 12 and 19 they are, respectively, method and system versions of product claim 3.  Therefore, they are rejected for the same reasons as those presented for claim 3.

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BING ZHAO/Primary Examiner, Art Unit 2198